Citation Nr: 0725809	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-07 233	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right ankle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision on behalf 
of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran withdrew 
his request for a Board hearing by correspondence dated in 
July 2005.  The case was remanded for additional development 
in June 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals of a gunshot wound to the right ankle are 
manifested by no more than a moderate peripheral right tibial 
nerve injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.55, 4.56, 4.73, 4.124a Diagnostic Codes 5311, 
8524 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2004 and June 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2006 letter.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

Service medical records show the veteran sustained a gunshot 
wound to the right ankle on February 22, 1967, with 
debridement and closure the same day.  He was hospitalized 
from March 1, 1967, to March 10, 1967.  Physical examination 
revealed a healing wound with sutures in the lateral right 
ankle.  There was no evidence of inflammation.  A hospital 
course report noted the sutures were removed on the 
thirteenth day and that the wound was healing well.  The 
veteran's disposition on discharge was to duty with a 
recommendation of light duty for ten to fourteen days.  A 
January 1969 report noted the veteran complained of bilateral 
Achilles tendon pain after a long hike.  It was also noted 
that he stated the ankles had been swollen over the weekend, 
but that the swelling had abated.  The veteran's April 1969 
separation examination revealed a normal clinical evaluation 
of the feet and lower extremities.  The examiner noted there 
was a two inch gunshot wound scar to the posterior right 
ankle.  

During a January 1970 VA medical examination, a 3-inch by 
1/8-inch flat, nontender, nonadherent scar was noted above 
the external malleolus. 

Service connection for a scar residual of a right ankle 
gunshot wound was granted in a March 1970 rating action.  A 
zero percent rating was assigned effective May 1, 1969, the 
day following the veteran's separation from service.  

On VA examination in December 1974 the veteran complained of 
intermittent pain to the right ankle.  The examiner noted 
there was a 1 cm. by 4 cm. well-healed, nontender scar to the 
lateral aspect of the ankle.  There was no loss of underlying 
tissue and no loss of motion.  X-rays revealed no evidence of 
fracture, dislocation, or any bone of joint abnormality.  The 
diagnosis was right ankle scar, residual of a gunshot wound.

Following a September 1994 VA medical examination, the RO, in 
a December 1994, rating action, increased to 10 percent, the 
rating for the residuals of the gunshot wound of the right 
ankle, effective in October 1992.  In a July 1997 rating 
action, the RO increased to 20 percent that rating for the 
right ankle, based on the findings on VA medical examination. 

In February 1999, the veteran requested a higher rating for 
the right ankle.  In support of his claim, he submitted a 
January 1999 private neurological examination report that 
noted the veteran complained of progressively worsening 
symptoms with right foot weakness and pain traveling up the 
right leg.  He stated he favored the left foot on 
weightbearing and that he was unable to engage in any sports 
activities.  He reported the ankle became stiff in cold and 
damp weather.  Physical examination revealed no foot 
deformities.  There was moderate atrophy of the right "EDB" 
muscle with fasciculation in the interossei muscle of the 
right foot.  Tinel's signs were negative to the anterior and 
posterior tarsal tunnels.  Movement of the right ankle joint 
was mildly stiff and limited.  There was mild weakness to the 
right "EDB" muscle and right toes flexors.  Muscle strength 
was 4/5.  Deep tendon reflexes were 2+ and plantar reflexes 
were down going.  Sensory testing revealed impaired pinprick 
sensation over the distribution of the right sural and right 
lateral plantar nerves.  The veteran's gait was normal and 
Romberg's sign was negative.  He had difficulty walking on 
his right toes and heels and could not hop on the right foot.  
It was noted the findings were suggestive of entrapment 
possibly of the right tibial nerve in the ankle region.  

On VA joints examination in June 1999 the veteran reported he 
performed administrative work as a bulk mail technician and 
that his inability to work as a mail clerk because of his 
injury had prevented promotions and advancement in his job.  
He complained of present pain rated as one on a ten point 
scale with episodes of pain at its worse of seven to nine on 
a ten point scale.  He stated he was able to ambulate for 
half a city block before experiencing plantar aspect foot 
pain and that he experienced burning pain while sitting.  He 
noted the pain was different every day.  The examiner noted 
the veteran ambulated unassisted with a normal gait.  There 
was a well-healed scar approximately four inches above the 
lateral right malleolus on the posterolateral aspect of the 
distal third of the leg.  There was no swelling, effusion, or 
erythema to the ankle.  Dorsiflexion was to approximately 
15 degrees and plantar flexion was to approximately 40 
degrees.  No gross instability was appreciated.  There was 
some sensory deficit to the right lateral three toes and 
slight weakness on flexion of the digits.  No gross atrophy 
was appreciated.  X-rays revealed spurring consistent with 
mild osteoarthritis of the right ankle and mild pes planus in 
the right foot.  The diagnoses included residuals of a 
gunshot wound to the soft tissue of the right ankle with a 
history of right lateral plantar neuropathy by EMG reports 
and mild osteoarthritic changes to the right ankle with pes 
planus to the right foot.  

VA neurology examination in June 1999 included a diagnosis of 
a history of chronic right foot numbness and pain with 
symptoms suggestive of right sural and right lateral plantar 
neuropathy.  It was noted that the symptoms were suggestive 
of tarsal tunnel syndrome from overuse of the right lower 
extremity.  Physical examination revealed 2+ deep tendon 
reflexes and down going plantar reflexes.  There was a patchy 
distribution of pinprick and light touch loss to the right 
sural and lateral plantar nerves.  Vibration and position 
sense were intact.  Gait and coordination were within normal 
limits.  

Private medical EMG and nerve conduction studies in August 
2000 noted findings indicative of entrapment of the right 
tibial nerve in the tarsal tunnel resulting in mild focal 
demyelination and axon loss.  There was also entrapment of 
the right deep peroneal nerve in the anterior tarsal tunnel 
resulting in mild axon loss.  It was noted that the slowing 
observed in the right sural and superficial peroneal nerves 
was probably due to a temperature drop in the right foot.  

In statements in support of his claim the veteran reported 
that he experienced more pain and mobility problems with each 
passing year.  He rated his pain as ten on a ten point scale 
and stated that the tingling in his toes was very 
frustrating.

September 2004 VA treatment records noted the veteran 
exercised with home equipment, but that he was unable to walk 
for prolonged periods due to an old ankle injury which had 
resulted in permanent peroneal nerve damage.  An examination 
of the extremities revealed strength and sensation were equal 
throughout.  

Private medical records dated in November 2004 noted the 
veteran injured his right ankle falling off a ladder.  X-rays 
revealed a minimally displaced lateral malleolus fracture 
with normal placement of the ankle mortise.  It was noted 
that toe movement and sensation was satisfactory.  

VA examination in September 2006 noted the veteran had 
retired from the postal service and was working as a part-
time bus driver.  It was noted he stated he incurred a right 
ankle fracture in November 2004 when he lost acute power in 
his right foot while standing on a ladder.  He reported 
current symptoms of average pain rated as four to five on a 
ten point scale with weakness, stiffness, and intermittent 
swelling.  He complained of instability and giving way 
without locking and stated he had definite fatigability and 
lack of endurance when standing for long periods of time or 
on weightbearing activities.  The pain was improved upon 
sitting down and taking weight off the leg.  He reported 
flare-ups of symptoms with shooting pain of ten on a ten 
point scale precipitated by walking for approximately 200 
feet which occurred on a daily basis.  He stated these flare-
ups were a significant functional impairment that had 
prevented his becoming a letter carrier.  There was no 
significant impairment in his present employment as a bus 
driver because he was able to sit in the bus.  It was noted 
the claims file was available and was reviewed prior to 
examination.  

The examiner noted there was a more attenuated right pes 
planus without varus or valgus deformity.  Gait was broad-
based with a normal cadence and a slight limp on the right.  
Range of motion studies revealed plantar flexion to 30 
degrees and dorsiflexion to 10 degrees, bilaterally.  The 
veteran complained of slight pain on right plantar flexion at 
20 degrees and complained of pain under testing for strength.  
Strength was 5/5 about the ankle.  Circumference measurements 
and subtalar motions were equal.  There was paresthesia along 
the lateral border of the right foot and ankle.  There was 
also some minor bony swelling around the lateral malleolus, 
but no edema.  Repetitive motion resulted in no change in 
motion and did not create fatiguing, weakness, or lack of 
endurance.  It was noted that X-rays revealed no gross 
abnormalities other than well-healed, possible residual of a 
transverse fracture without displacement.  The examiner 
stated the clinical evidence was not consistent with the 
complaint of severe pain on flare-up and that there was no 
evidence of weakness of movements, excessive fatigability, or 
incoordination that could be attributed to the service-
connected right ankle disorder.  The diagnosis was chronic 
pain syndrome of the right ankle with subjective symptoms 
that did not match the objective findings.  

On VA neurology examination in September 2006 the veteran 
complained of chronic pain exacerbated by walking or standing 
for prolonged periods of time with tingling of the toes at 
night.  He stated he was able to walk one block before 
feeling pain and needing to rest or elevate his leg.  He 
reported he occasionally used a cane and that with very 
severe pain he would actually lose control of the right foot 
causing weakness.  He noted this had caused him to fall off a 
ladder a few years earlier.  Examination revealed mild 
weakness of the toes extensors on the right.  Rapid toe 
tapping was intact and the veteran was able to stand on his 
toes and heels for a few seconds.  Gait was with some limp 
favoring the right foot.  There was decreased pinprick 
sensation in the distribution of the right lateral plantar 
nerve.  Vibration and joint position sense was intact.  It 
was noted that the veteran was not in pain at the time of the 
examination, and there was no objective evidence of pain or 
functional loss.  However, it was likely that the pain caused 
by his service-connected right ankle disorder could limit his 
functional activity during flare-ups and on extended use.  
The diagnosis was right tarsal tunnel syndrome and nerve 
entrapment secondary to trauma resulting in sensory deficits, 
mild motor deficits, and pain in the right foot.  The 
examiner noted the clinical evidence was likely consistent 
with the severity of pain reported and that fatigability and 
pain could be attributed to the service-connected ankle 
disorder.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2006).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006)


528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006)

531
1
Group XI.
Rating

1.	Function: Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 
5); flexion of knee (6). 
Posterior and lateral crural muscles, and muscles 
of the calf:  Triceps surae (gastrocnemius and 
soleus);  tibialis posterior;  peroneus longus;  
peroneus brevis;  flexor hallucis longus;  flexor 
digitorum longus;  popliteus;  plantaris. 

 Severe
30

 Moderately Severe
20

 Moderate
10

 Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5311 (2006).

Internal popliteal nerve (tibial).
852
4
Paralysis of:
Rating

Complete; plantar flexion lost, frank 
adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in 
sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is 
lost
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8524 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

Based upon the evidence of record, the Board finds the 
veteran's residual muscle and peripheral nerve injuries are 
most appropriately rated under the criteria of Diagnostic 
Code 8524.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(Court held that VA's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Private medical EMG and nerve conduction studies 
in August 2000 noted findings indicative of entrapment of the 
right tibial nerve in the tarsal tunnel resulting in mild 
focal demyelination and axon loss.  There was also entrapment 
of the right deep peroneal nerve with mild axon loss, but no 
evidence of an additional compensable deep peroneal nerve 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8523 
(2006).  Right sural and superficial peroneal nerve symptoms 
were noted as probably due to a temperature drop.  These 
findings are most persuasive as to the specific nerve injury 
sustained.  Although an alternative rating may be equally 
appropriate for a muscle injury under the criteria of 
Diagnostic Code 5311, regulations prohibit a separate rating 
for this Diagnostic Code.  See 38 C.F.R. § 4.55(a).  The 
evidence in this case as to actual muscle injury is minimal; 
however, the Board finds the general functions of the Muscle 
Group apparently affected are essentially the same as the 
peripheral nerve injury impairment.  

The Board also finds that veteran's service-connected 
residuals of a gunshot wound to the right ankle are 
manifested by no more than a moderate right tibial nerve 
injury.  The September 2006 VA neurology examiner's opinion 
is considered to be persuasive as to the present disability 
and degree of impairment.  The diagnoses included right 
tarsal tunnel syndrome and nerve entrapment secondary to 
trauma.  The examiner also noted the resulting right foot 
sensory deficits, mild motor deficits, and pain were 
consistent with the symptoms reported and were attributable 
to the service-connected ankle disorder.  The examiner is 
shown to have conducted a thorough examination of the veteran 
and to have reviewed the other evidence of record.  Overall, 
the objective medical evidence demonstrates no more than 
moderate incomplete paralysis of the right tibial nerve.  

The Board further finds that a higher rating under the 
alternative criteria for a muscle injury is not warranted.  
The veteran's disability to Muscle Group XI is no more than 
moderate.  There is no evidence of a through and through 
wound prior to 1994, but the service medical evidence clearly 
shows the wound was debrided.  Records show the wound was 
well healed after a short hospital stay.  The service medical 
reports are negative for any indication of complications due 
to infection or any bone, tendon, or tissue damage of loss as 
a result of the initial gunshot injury.  There is no evidence 
of a disability of the muscles characterized by prolonged 
infection, sloughing of soft parts, or intermuscular 
cicatrization.  There are also no objective findings of a 
relatively large entrance or exit scars so situated as to 
indicate the track of a missile through important muscle 
groups and no indication of a moderate loss of deep fascia, 
muscle substance, or normal firm resistance.  Therefore, a 
schedular rating in excess of 20 percent for the veteran's 
residual muscle and peripheral nerve injuries is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disabilities, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The objective medical findings of 
record are not indicative of any more severe impairment than 
presently rated.  Although the veteran asserted his 
disability had impeded his postal service career, he is shown 
to have retired after a lengthy period of employment and to 
be actively employed in retirement.  The interference with 
his employment is not shown to be marked.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a gunshot wound to the right ankle is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


